DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2021 (2) and 03/01/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kong et al., US 2018/0352379. 
Claim 1, see claim 15 for the rejection, Kong discloses a computer-implemented method comprising: 
acquiring a received signal strength distribution that includes a received signal strength of a wireless signal at each of a plurality of positions; and 
generating a received signal strength distribution in which a distribution of the plurality of positions included in the received signal strength distribution have been made uniform, by extracting each received signal strength corresponding to some of the positions among the plurality of positions from the received signal strength distribution.  
Claim 8, see claim 15 for the rejection, Kong discloses a computer program product for generating a received signal strength distribution, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform operations comprising: 
acquiring a received signal strength distribution that includes a received signal strength of a wireless signal at each of a plurality of positions; and 
P201701210US02 (1822-1)Page 33 of 38generating a received signal strength distribution in which a distribution of the plurality of positions included in the received signal strength distribution have been made uniform, by extracting each received signal strength corresponding to some of the positions among the plurality of positions from the received signal strength distribution.  
Claim 15, Kong discloses (fig 8) a system for generating a received signal strength distribution, comprising: 
a receiver (fig 8, wireless communication subsystems) configured for acquiring a received signal strength distribution that includes a received signal strength of a wireless signal ([0050] mobile device 112 receives wireless signals from one or more of the APs 104 positioned throughout the venue. The mobile device 112 can measure characteristics of the received wireless signals. For example, the mobile device 112 may obtain RSSI measurements 114 of wireless signals received from each of the various APs 104) at each of a plurality of positions ([0050] the mobile device 112 may obtain RSSI measurements 114 of wireless signals received from each of the various APs 104); and 
a processor device (fig 8, processor) operatively coupled to a computer-readable storage medium (fig 8, memory), the processor device being configured for 
generating a received signal strength distribution in which a distribution of the plurality of positions ([0055] the RSSI measurement 114 that corresponds to AP(1) (e.g., RSSI.sub.1) is compared to the RSSI probability distributions for AP(1) for each of the reference points, the RSSI measurement 114 that corresponds to AP(2) (e.g., RSSI.sub.2) is compared to the RSSI probability distributions for AP(2) for each of the reference points, etc., and a collective comparison 116 is performed to determine the best collective match) included in the received signal strength distribution have been made uniform ([0055] the RSSI probability distribution graph 200 shown in FIG. 2 only corresponds to a single one of the APs 104 at a single one of the reference points. In practice, the RSSI probability distributions for all APs 104 at all reference points will be determined and stored in the database 106, [0081] Under such circumstances, the particular element of harvest data is filtered out), by extracting each received signal strength corresponding to some of the positions among the plurality of positions from the received signal strength distribution ([0055] the RSSI measurement 114 that corresponds to AP(1) (e.g., RSSI.sub.1) is compared to the RSSI probability distributions for AP(1) for each of the reference points, the RSSI measurement 114 that corresponds to AP(2) (e.g., RSSI.sub.2) is compared to the RSSI probability distributions for AP(2) for each of the reference points, etc., and a collective comparison 116 is performed to determine the best collective match).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al., US 2018/0352379 in view of Chuang et al., US 2009/0221316. 
Claim 2, Kong discloses the computer-implemented method according to claim 1, further comprising: 
but does not explicitly disclose, 
generating a model for estimating a position from a received signal strength, using the received signal strength distribution in which the distribution of the plurality of positions has been made uniform.  
However, as Chuang discloses generating a model for estimating a position from a received signal strength, using the received signal strength distribution in which the distribution of the plurality of positions has been made uniform ([0007] The signal strength distribution model is a signal strength distribution pre-collected by the mobile communication apparatus 110 from the entire space. Finally, at step S122, a location of the mobile communication apparatus 110 is determined according to the possible position probability distribution obtained from step S121).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kong invention with Chuang invention to include the claimed limitation(s) so as allow the network to implement a signal strength distribution model in order to determine a location of a mobile device accordingly. 
Claim 9, see claim 2 for the rejection, Kong discloses the computer program product according to claim 8, wherein the program instructions further cause the device to perform operations comprising: 
generating a model for estimating a position from a received signal strength, using the received signal strength distribution in which the distribution of the plurality of positions has been made uniform.  
Claim 16, see claim 2 for the rejection, Kong discloses the system according to claim 15, wherein the processor device is further configured for generating a model for estimating a position from a received signal strength, using the received signal strength distribution in which the distribution of the plurality of positions has been made uniform.  
Claim(s) 3-4, 10-11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al., US 2018/0352379 in view of Giurgiu et al., US 2018/0121483. 
Claim 3, Kong discloses the computer-implemented method according to claim 1, further comprising: 
generating a probability density distribution indicating the distribution of the plurality of positions (Kong [0092] RSSI measurements (e.g., for each AP at each reference point) are largely described as being fit to a Rayleigh distribution, other probability distributions having different probability density functions can also or alternatively be used), 
but does not explicitly disclose, 
wherein the extracting includes performing resampling of each of the plurality of positions according to a probability that has an inverse correlation relationship with a probability resulting from the probability density distribution.
However, as Giurgiu discloses wherein the extracting includes performing resampling of each of the plurality of positions according to a probability ([0085] Additional refinement of the probe data points and link segment data may also be used to further enhance the efficiency of digital map data updating/verifying) that has an inverse correlation relationship with a probability resulting from the probability density distribution ([0085] the probability densities P(h.sub.1) and P(d.sub.1) can be obtained as described above with respect to locationing data uncertainty. Once P(h), P(d), P(h.sub.1), and P(d.sub.1) are known, P(h.sub.2) and P(d.sub.2) can be solved for using Fourier analysis. P(h.sub.2)=F.sup.−1[F[P(h)]/F[P(h.sub.1)] (8) P(d.sub.2)=F.sup.−1[F[P(d)]/F[P(d.sub.1)] (9) Where F and F.sup.−1 are the Fourier and inverse Fourier transforms, respectively). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kong invention with Giurgiu invention to include the claimed limitation(s) so as allow the network to refine location data points to enhance the efficiency of digital map data updating/verifying.  
Claim 4, Kong as modified discloses the computer-implemented method according to claim 3, 
wherein the extracting includes performing resampling of each of the plurality of positions with a probability that is inversely proportional to the probability resulting from the probability density distribution (Giurgiu [0085] the probability densities P(h.sub.1) and P(d.sub.1) can be obtained as described above with respect to locationing data uncertainty. Once P(h), P(d), P(h.sub.1), and P(d.sub.1) are known, P(h.sub.2) and P(d.sub.2) can be solved for using Fourier analysis. P(h.sub.2)=F.sup.−1[F[P(h)]/F[P(h.sub.1)] (8) P(d.sub.2)=F.sup.−1[F[P(d)]/F[P(d.sub.1)] (9) Where F and F.sup.−1 are the Fourier and inverse Fourier transforms, respectively).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kong invention with Giurgiu invention to include the claimed limitation(s) so as allow the network to refine location data points to enhance the efficiency of digital map data updating/verifying.  
Claim 10, see claim 3 for the rejection, Kong discloses the computer program product according to claim 8, wherein the program instructions further cause the device to perform operations comprising: generating a probability density distribution indicating the distribution of the plurality of positions, wherein the extracting includes performing resampling of each of the plurality of positions according to a probability that has an inverse correlation relationship with a probability resulting from the probability density distribution.  
Claim 11, see claim 4 for the rejection, Kong as modified discloses the computer program product according to claim 10, wherein the extracting includes performing resampling of each of the plurality of positions with a probability that is inversely proportional to the probability resulting from the probability density distribution.  
Claim 17, see claim 3 for the rejection, Kong discloses the system according to claim 15, wherein the processor device is further configured for generating a probability density distribution indicating the distribution of the plurality of positions, wherein the extracting includes performing resampling of each of the plurality of positions according to a probability that has an inverse correlation relationship with a probability resulting from the probability density distribution.  
Claim 18, see claim 4 for the rejection, Kong as modified discloses the system according to claim 17, wherein the extracting includes performing resampling of each of the plurality of positions with a probability that is inversely proportional to the probability resulting from the probability density distribution. 
Claim(s) 5-6, 12-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al., US 2018/0352379 in view of Sen et al., US 2016/0037302. 
Claim 5, Kong discloses the computer-implemented method according to claim 1, further comprising: 
but does not explicitly disclose,
selecting the received signal strength distribution whose index value indicating non-uniformity is smallest, from among a plurality of the received signal strength distributions obtained using different ratios for the positions extracted from among the plurality of positions.  
However, as Sen discloses selecting the received signal strength distribution whose index value indicating non-uniformity is smallest (fig 3, [0031] if the direct path is blocked, a low lfactor value will result), from among a plurality of the received signal strength distributions obtained using different ratios for the positions extracted from among the plurality of positions ([0031] FIG. 3 is a graphical illustration 300 of a cumulative distribution frequency (CDF) versus the lfactor, where the lfactor is computed as a ratio of the EDP to the RSSI. The graph 300 of CDF versus lfactor was generated at 500 locations).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kong invention with Sen invention to include the claimed limitation(s) so as allow the network to implement a cumulative distribution frequency (CDF) versus the lfactor, where the lfactor is computed as a ratio of the EDP to the RSSI in order to determine errors in locating a device. 
Claim 6, Kong as modified discloses the computer-implemented method according to claim 5, wherein the index value indicating the non-uniformity is a discrepancy (Sen fig 2A, 2B, [0030] the direct path, represented by the first bar 204 of the graph 210, is attenuated, and appears weaker than stronger reflected paths).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kong invention with Sen invention to include the claimed limitation(s) so as allow the network to implement a cumulative distribution frequency (CDF) versus the lfactor, where the lfactor is computed as a ratio of the EDP to the RSSI in order to determine errors in locating a device. 
Claim 12, see claim 5 for the rejection, Kong discloses the computer program product according to claim 8, further comprising: selecting the received signal strength distribution whose index value indicating non- uniformity is smallest, from among a plurality of the received signal strength distributions obtained using different ratios for the positions extracted from among the plurality of positions.  
Claim 13, see claim 6 for the rejection, Kong as modified discloses the computer program product according to claim 12, wherein the index value indicating the non-uniformity is a discrepancy.  
Claim 19, see claim 5 for the rejection, Kong discloses the system according to claim 15, wherein the processor device is further configured for selecting the received signal strength distribution whose index value indicating non-uniformity is smallest, from among a plurality of the received signal strength distributions obtained using different ratios for the positions extracted from among the plurality of positions.  
Claim(s) 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al., US 2018/0352379 in view of Myer et al., WO 2011/131763 A1. 
Claim 7, Kong discloses the computer-implemented method according to claim 1, 
but does not explicitly disclose, 
wherein the some of the positions among the plurality of positions from the received signal strength distribution includes observation data for which a position of a mobile object has been corrected based on the extracting.  
However, as Myer discloses wherein the some of the positions among the plurality of positions from the received signal strength distribution (fig 3, page 6, line 15-25  it may be assumed that differences between the received radio signal pattern and a (similar) reference radio signal pattern make themselves felt in that a signal level, used for localization, of the received radio signal pattern is determined to be constantly lower or higher than was the case during generation of the reference data) includes observation data (fig 3, actually observed) for which a position of a mobile object has been corrected based on the extracting (page 7, line 3-8, comparing the received radio signal strength and the reference radio signal patterns may relate, e.g., relative signal strengths for different transmitter IDs within a radio signal pattern to corresponding relative signal strengths within a reference radio signal pattern and therefrom draw conclusions regarding a possible match between the received radio signal pattern and the respective reference radio signal pattern).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kong invention with Myer invention to include the claimed limitation(s) so as allow the system to process and compare the received signal strengths with transmitter IDs and reference signal pattern in order to determine device location. 
Claim 14, see claim 7 for the rejection, Kong discloses the computer program product according to claim 8, wherein the some of the positions among the plurality of positions from the received signal strength distribution includes observation data for which a position of a mobile object has been corrected based on the extracting.  
Claim 20, see claim 7 for the rejection, Kong discloses the system according to claim 15, wherein the some of the positions among the plurality of positions from the received signal strength distribution includes observation data for which a position of a mobile object has been corrected based on the extracting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647